Citation Nr: 1431801	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  02-05 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a heart disorder characterized as rheumatic heart disease.

2.  Entitlement to service connection for anemia. 


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel
INTRODUCTION

The Veteran had active duty service from June 1967 to October 1967 in the United States Army.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

A review of the Virtual VA paperless claims processing system reveals additional pertinent VA treatment records dated into 2014 that have been reviewed by the Board.  A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.

The Veteran testified at a Board videoconference hearing in December 2002 and a Travel Board hearing at the RO in February 2010, before Veterans Law Judges who have since retired from the Board.  In a June 2012 letter, the Veteran was offered another hearing before a different Veterans Law Judge who would ultimately decide this appeal.  In August 2012, the Veteran responded that he wanted a new hearing with a different Veterans Law Judge.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  In February 2014, the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  Transcripts of all three hearings are associated with the claims folder.

The Board remanded this case in October 2003, March 2005, September 2006, December 2009, and March 2013 for further development.  After completion of this development by the RO, the case was returned to the Board for further appellate consideration.

In July 2005, July 2007, and June 2010, the Board issued decisions denying service connection for a heart disorder.  After each respective Board decision was issued, the Veteran appealed all three of the Board's denials to the United States Court of Appeals for Veterans Claims (Court).  In June 2006 and August 2009 Court Orders, the Court granted Joint Motions for Remand (Joint Motions).  The Board's previous July 2005 and June 2010 decisions were vacated and remanded for compliance with the instructions described in the Joint Motions.  Most recently, pursuant to a February 2012 Memorandum Decision, the Court vacated and remanded the Board's June 2010 decision for compliance with specific directives.  The case has again returned to the Board so that it can implement the Court's most recent directives from the February 2012 Memorandum Decision.    

With regard to the issue of service connection for anemia, the Board previously remanded this issue in March 2013 for the RO to provide the Veteran with a Statement of the Case (SOC), pursuant to the Court's decision in Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The RO complied with the Board request by issuing a SOC in January 2014, which continued to deny the Veteran service connection for anemia.  However, there is no indication in the record that the Veteran filed a timely Substantive Appeal for this particular service connection issue, or any of the remaining 13 service connection issues that were adjudicated in the January 2014 SOC.  Regardless, the Court has held that the 60-day filing period for a Substantive Appeal in a claim for VA benefits is not jurisdictional, and VA may waive any issue of timeliness in the filing of a Substantive Appeal, either explicitly or implicitly, by indicating to the Veteran that the issue is on appeal.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  The Board waived any problem with a substantive appeal and took jurisdiction of the issue of service connection for anemia when it took hearing testimony on this issue in February 2014.  Therefore, this issue is presently on appeal before the Board.  The Board did not take testimony or address any of the remaining 13 service connection issues listed in the January 2014 SOC; as such, they are not on appeal before the Board at this time. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Court's February 2012 Memorandum Decision determined that the Board did not provide adequate reasons and bases in its previous June 2010 Board decision for its determination that the Veteran is not entitled to service connection for a heart disorder.  In addition, further development is necessary with regard to the issue of service connection for anemia, on appeal before the Board for the first time.  

First, remand is required to again attempt to obtain the Veteran's service treatment records (STRs). the Court's February 2012 Memorandum Decision directed the Board to attempt to secure the Veteran's missing STRs.  In particular, "sick call" STRs revealing treatment for various conditions 13 times within a 30-day period, with corresponding test results, including testing for a heart disorder.  In addition, the Board requests the AOJ to attempt to secure a missing enlistment examination dated sometime in 1967.  In this regard, the Veteran testified under oath at the December 2002 videoconference hearing that the military did an examination prior to his entrance into service.  See hearing testimony at page 16.  These service treatment records, if they exist, are not present in the claim folder.  On remand, it is essential for the AOJ to make every effort to obtain the Veteran's alleged missing service treatment records from the National Personnel Records Center (NPRC), Records Management Center (RMC), or at other appropriate locations, and to document such development for the file.  

Second, remand is required for VCAA notice.  For both service connection issues on appeal, VCAA notice is required that specifically addresses alternative sources of evidence the Veteran may submit in lieu of his service treatment records dated in 1967 that may be missing.  In this regard, VA has failed to inform the Veteran of what kind of substitute or alternative evidence he could submit in order to support his claims.  When service records are lost or missing or destroyed, in conjunction with a heightened duty to assist, VA must inform the Veteran that he can submit "alternative" sources in place of his missing service records.  See Washington v. Nicholson, 19 Vet. App. 362, 369-370 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  Examples of such alternate evidence include the VA military files, statements from service medical personnel, "buddy" certificates or affidavits, state or local accident and police reports, employment physical examination reports, medical evidence from civilian/private hospitals, clinics, and physicians where or by whom a Veteran was treated, either during service or shortly after separation, letters written during service, photographs taken during service, pharmacy prescription records, and/or insurance examinations reports.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Section E, Topic 27, Block b.  Thus, a remand is required for the AOJ to provide the Veteran with a VCAA letter advising the Veteran of what alternative evidence he can submit in place of his missing service records.   

Third, remand is required to obtain an adequate etiological opinion.  The Court's February 2012 Memorandum Decision directed the Board to consider securing a new VA examination and/or opinion on the issue of whether a preexisting heart disorder was aggravated beyond its normal progression during the Veteran's active service from June 1967 to October 1967.  The Court noted that the previous April 2005 VA heart examination and January 2007 VA addendum opinion were inadequate and inconsistent in their discussion of aggravation of a preexisting heart disorder.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, a remand is required for the AOJ to secure an additional VA medical opinion regarding the etiology of the Veteran's heart disorder.  The Board also finds that a VA medical opinion is necessary to address the nature and etiology of the Veteran's current iron-deficiency anemia disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79, 81-85 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  For both service connection issues on appeal, send the Veteran a corrective VCAA notice letter notifying the Veteran that he can submit alternative sources in place of his alleged missing service treatment records from 1967.  This letter should advise that such alternate evidence includes VA military files, statements from service medical personnel, buddy certificates or affidavits, state or local accident and police reports, employment physical examination reports, medical evidence from civilian/private hospitals, clinics, and physicians where or by whom a Veteran was treated, either during service or shortly after separation, letters written during service, photographs taken during service, pharmacy prescription records, and/or insurance examinations reports.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Section E, Topic 27, Block b.

2.  Contact the NPRC and /or RMC or other appropriate custodian and make every effort to obtain whatever additional service treatment records may exist dated in 1967.  In particular, attempt to secure "sick call" service treatment records revealing treatment for various medical conditions 13 times within a 30-day period, with corresponding test results, including testing for a heart disorder.  Also, attempt to secure a missing enlistment / entrance examination dated sometime in 1967.  If these service treatment records are unavailable or no longer exist, a negative response to that effect is required and should be documented in the file.  

The AOJ is advised that a February 2012 Memorandum Decision of the Court directed the VA to attempt to secure these missing service treatment records; thus requests must be made despite earlier development as indicated in the claims file.

3.  After any additional records are associated with the claims file, secure a VA opinion from a new VA clinician addressing the etiology of the Veteran's current heart and anemia disorders.  Only if deemed necessary by the VA examiner is an examination necessary.  The claims folder must be made available for review for the examination and the examination report must state whether such review was accomplished.  The examiner must provide a clear explanation for each opinion, to include any comment on any credibility issues raised by the record from a medical perspective.  

THE VA EXAMINER MUST RESPOND TO THE FOLLOWING INQUIRIES:

(a) Is it undebatable, obvious, absolutely certain, or clear and unmistakable that the Veteran's preexisting rheumatic heart disease disability did not permanently increase in severity beyond its natural progression during his active service from June 1967 to October 1967?  In rendering this opinion, please be advised that the Board has accepted as fact that the Veteran had a preexisting rheumatic heart disease disability prior to the Veteran's entry into service in June 1967.  

(b) Is it at least as likely as not (i.e., 50 percent or more probable) that the Veteran's currently diagnosed mitral valve disease of the heart began during or is otherwise causally related to the Veteran's active service from June 1967 to October 1967?  

(c) Is it at least as likely as not (i.e., 50 percent or more probable) that the Veteran's current anemia disability began during or is otherwise causally related to the Veteran's active service from June 1967 to October 1967?  

(d) Is it at least as likely as not (i.e., 50 percent or more probable) that the Veteran has anemia proximately due to or the result of mitral valve disease of the heart?

(e) Is it at least as likely as not (i.e., 50 percent or more probable) that the Veteran's anemia is chronically aggravated or worsened by mitral valve disease of the heart, regardless of the date of onset of either disorder?  If and only if the examiner believes that there is chronic aggravation or worsening of anemia by his mitral valve disease of the heart disability, the examiner should also provide a medical opinion as to the degree of identifiable increased disability that has been produced by the aggravation.  If the degree of increased disability cannot be quantified, the examiner should so indicate.

(f) In rendering the above opinions, the examiner must consider and address the following evidence: 

For the heart disorder, the Veteran and his attorney have continuously asserted that a preexisting heart disorder was aggravated during his short period of military service from June 1967 to October 1967.  The Veteran maintains that during basic training his preexisting heart condition permanently worsened as he experienced symptoms of chest pain, fatigue, shortness of breath, stress, blacking out, weakness in the legs, and inability to run.  He asserts at one point he was trampled upon by other soldiers causing further aggravation.  

Prior to active duty, a pre-service January 1957 county health department record from T.T.R., MD., notes that the Veteran has a heart defect.  A June 2003 private treatment letter from H.D.L., MD, reports that he personally treated the Veteran in the 1950s and 1960s prior to induction for rheumatic fever and a heart condition.  The Veteran has consistently given a history of treatment for rheumatic heart disease prior to entry into service.  

During active duty, STRs document that the Veteran complained of fatigue at times and other symptoms that he believed were the result of a heart problem.  However, no STRs state that his reported symptoms were the result of a heart disorder.  An October 1967 letter to the Veteran's mother from the Office of the Inspector General of the Army states that the Veteran went to sick call 13 times during a 30-day period during active duty.  He underwent numerous in-service medical examinations due to his heart complaints.  But various military doctors found nothing abnormal.  An August 1967 examination with X-rays of the heart and an electrocardiogram were normal according to the Office of the Inspector General of the Army.  (Many of these records are not contained in the claims folder at present).  At his September 1967 separation examination, the Veteran reported a history of rheumatic fever, dizziness or fainting spells, headaches, shortness of breath, pain or pressure in the chest, pounding heart, leg cramps, and high or low blood pressure.  However, upon examination at separation, the military examiner noted that the Veteran's heart was normal and the only defect noted was myopia.  A September 1967 X-ray of the chest was normal.  As a result of perceived disciplinary problems in basic training, Veteran was discharged by the Army in October 1967. 

Post-service, the claims folder does not contain a diagnosis of a heart problem until 1978, when a private physician notes in a letter that he recently examined the Veteran and found evidence of a systolic heart murmur, after the Veteran's complaints of chest pain and fatigue.  Hypertension was also diagnosed at that time.  Rheumatic fever was noted by history.  A cardiologic consult confirmed the private physician's findings.  In April 1984, the Veteran was seen for complaints of chest pain and fatigue. The record noted a history of childhood rheumatic fever and possible rheumatic heart disease.  An echocardiographic report summary found that the Veteran's heart was compatible with essentially normal study except for some septal hypokinesis. In June 1984, the Veteran was given an exercise test in response to reports of chest pain. The test was nonconclusive and the examiner suggested further evaluation.  A November 1984 note from his private physician found that the Veteran had no significant heart disease.  After examining his records, the physician opined that the Veteran had a psychiatric disorder that has led him to have an "obsession concerning [his] discharge and the multiple delusional ideas he has concerning it."  VA and private treatment records from the late 1990s to the present time have diagnosed the Veteran with mitral valve disease of the heart.  There are also several VA and private medical examinations and opinions of record dated after 2000 regarding the etiology of the Veteran's current mitral valve disease.  

For the anemia, the Veteran contends that his anemia was part of his rheumatic heart condition.  During active duty, service treatment records fail to mention or diagnose anemia.  The Veteran contends that his reported history at his September 1967 separation examination of dizziness or fainting spells, headaches, shortness of breath, pain or pressure in the chest, and a pounding heart are reflective of an anemia condition at that time.  The separation examination did not objectively assess any anemia.  Post-service, private laboratory testing in May 1995 and June 1995 documented normal hemoglobin and red-blood cell testing.  Private treatment records in 1998 and 1999 first assessed anemia, microcytic, status post hepatic artery chemotherapy.  The Veteran had undergone chemotherapy for liver cancer metastases.   VA treatment records dated from 2000 to 2013 listed anemia as an active problem.  VA treatment records in the 2000s show that the Veteran takes ferrous sulfate three times a day for iron-deficiency anemia.  VA treatment records dated in 2012 and 2013 reveal iron deficiency anemia that is stable.  

4.  Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Thereafter, then consider all of the evidence of record and readjudicate the issues of service connection for a heart disorder characterized as rheumatic heart disease and service connection for anemia.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his attorney an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

